DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The response filed 12/10/2021 is acknowledged.
Claims 1-5, 9-11, and 13-20 are pending.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejections Withdrawn
The rejection of claims 1-5, 9-10, and 13-16 under 35 U.S.C. 103 as being unpatentable over Glenn, US 20020192173 A1 and KR 20100081509 A (cited on Applicant’s IDS dated 04/03/2020) in view of Bossmann, US 6620409 B2 has been withdrawn in light of Applicant’s argument and results presented in the specification.
The rejection of claims 7 and 11-12 under 35 U.S.C. 103 as being unpatentable over Glenn, US 20020192173 A1 and KR 20100081509 A (cited on Applicant’s IDS dated 04/03/2020) in view of Bossmann, US 6620409 B2 as applied to claims 1-5, 9-10, and 13-16 above, and further in view of Uehara, US 20060293197 has been withdrawn in light of Applicant’s argument and results presented in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the rejection of record has been reconsidered in view of Applicant’s response.  
It is acknowledged that Glenn, US 20020192173 does not exemplify propylene glycol and monoalcohols in its exemplified compositions. Additionally, KR 20100081509 does not expressly teach an amount of propylene glycol in the claimed range. Although the ratio between propylene glycol and ethanol in the ‘509 document’s examples are in a ratio of 2:1, the prior art does not provide any reason or motivation to modify or optimize the ratio between propylene glycol and monoalcohols having from 2 to 6 carbon atoms, such as ethanol, in combination with the additional features required by claims 1, 14 and 17. 

Claims 17-20 are directed to a method of using a composition having all of the allowable limitations of the composition of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 9-11, and 13-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                        


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615